DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/20 and 4/4/22 is being considered by the examiner.

				Claim Status
Claims 1-36 are pending are examined.

Claim Objections
Claim 12 is objected to because of the following informalities:  “claims” should be “claim”.  Appropriate correction is required.

Claim 23 is objected to because of the following informalities:  “collect” should be “collected”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for tilting” in claims 31-36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding Claims 31, 32, 33, 34, 35, and 36, the limitation “means for tilting” is disclosed in the specification [0023] a means for tilting or rotating said culture plate. Particularly, the term refers to a system including4WO 2019/014541 PCT/US2018/041995 microtiter plate, a matching lid, a magnetic lid or driver, and a wedge for tilting the plate. Means for tilting can also be a rocker plate or any device specially designed to tilt plates. Means for rotating cells can be any rotating platform. The examiner will interpret the means for tilting as “microtiter plate, a matching lid, a magnetic lid or driver, and a wedge for tilting the plate, rocker plate or any device specially designed to tilt plates” or equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 18, 25, 26, 27, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "said rectangular cell culture vessel".  There is insufficient antecedent basis for this limitation in the claim. Previously, it is a rectangular plate in claim 1.

Regarding Claims 18, 25, 26, 27, 28, and 29, the limitation “Zigzag sorting walls” is unclear and indefinite. What does zigzag refer to? Which side of the well has a zigzag? Is it one side or both and what is the shape of the well because usually microplates a circular shape? What does sorting have to do with the zigzag shape? Please clarify how zigzag is related to the structure and arrangement of the device. 

Claims dependent on claims above are rejected by virtue of being dependent on a rejected base claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 12, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kensy (US Pub 2010/0248995).

Regarding Claim 1, Kensy teaches a multiwell culture plate, comprising: 
i) a rectangular plate having a first and second long side and a first and second short side; ii) said plate having a plurality of wells; and, iii) each of said plurality of wells having a non-circular cross section having at least one vertex when viewed from a top view; and iv) each of said wells having a flat transparent base lacking any obstruction, such that the entirety of the well contents can be imaged from underneath the base ([0107] FIGS. 5 to 7 show base area geometries which have emerged in the most diverse geometrical shapes from theoretical considerations of suitable transformations. In the case of all these basic shapes, circles of defined magnitude were introduced, the radius whereof was changed in 1 mm steps. The selection of the geometries resulting therefrom was made on the basis of a purely theoretical assessment of their influence on the flow in the cavity. Shapes with extremely strongly pronounced or very weakly pronounced flow disrupters are thus excluded from the consideration. [0111] The cover of a microreactor array created as a prototype shown in FIG. 9 closes each individual cavity tightly against the surroundings and has an opening above each cavity, said opening being constituted such that evaporation of the reaction liquid is greatly reduced and a mass transfer from the surrounding gas phase into the liquid in the cavity and in the reverse direction is not adversely affected. [0070] In order to enable measurements through the bottom, it is proposed that the bottom be constituted by an optically transparent material. The examiner notes “can be imaged from underneath a base” is directed to intended use. See MPEP 2173.05(g). No imaging device has been claimed).  

Regarding Claim 7, Kensy teaches the multiwell culture plate of claim 1, further comprising a rectangular cap having a lip around an outer circumference thereof and being shaped to fit over or under said multiwell culture plate ([0113] cavity 1 is closed with a cover 2 which serves as a covering. Cover 2 has conical locating elements 3 which lie adjacent to the cavity wall and seal cover 2 to cavity 1. At its upper side, cover 2 has a gas-permeable film 4, which is glued onto the cover or is welded thereto.  [0114] A further embodiment is shown in FIG. 10B. A flexible sealing layer 7, on which a gas-permeable film 8 lies, is provided here on cavities 5, 6. [0115] The microreactor array has a conical cavity in the body, which serves as a female Luer sleeve 9.)

Regarding Claim 12, Kensy teaches a multiwell culture plate of claims 1, having 6, 24, 96, 384, 1536, 3072 or 6144 wells (see Fig. 9).  

Regarding Claim 24, Kensy teaches a culture plate, comprising: i) one or more large well(s) with a wall of height H and a flat transparent base; ii) said large well(s) each having a plurality of sorting walls having a plurality of vertices, said sorting walls of height < H (see teachings above of Kensy, the examiner notes the term “large” is relative. What is one well large compared to especially if there is only one well. What size constitutes “large”? The examiner notes the term “large” is broad since there is other size claimed for comparison. ([0106] Fig. 4  rectangular and hemispherical chicanes were installed here over the whole height of the cavity at its walls. These are however only examples and both the shape of the chicanes and their extension over the height of the cavity can vary in different examples of embodiment. [0107] FIGS. 5 to 7 show base area geometries which have emerged in the most diverse geometrical shapes from theoretical considerations of suitable transformations. In the case of all these basic shapes, circles of defined magnitude were introduced, the radius whereof was changed in 1 mm steps. The selection of the geometries resulting therefrom was made on the basis of a purely theoretical assessment of their influence on the flow in the cavity. Shapes with extremely strongly pronounced or very weakly pronounced flow disrupters are thus excluded from the consideration. [0111] The cover of a microreactor array created as a prototype shown in FIG. 9 closes each individual cavity tightly against the surroundings and has an opening above each cavity, said opening being constituted such that evaporation of the reaction liquid is greatly reduced and a mass transfer from the surrounding gas phase into the liquid in the cavity and in the reverse direction is not adversely affected. [0070] In order to enable measurements through the bottom, it is proposed that the bottom be constituted by an optically transparent material.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kensy (US Pub 2010/0248995), in view of Clark (US Patent 5,141,718).

Regarding Claim 2, Kensy teaches the multiwell culture plate of claim 1.
Kensy is silent to the non-circular cross section is a V-shaped cross section when viewed from a top view.
Clark teaches in the related art of wells. Clark teaches Referring to FIG. 1 plate 10 is shown for illustration purposes which include a plurality of wells 12. The wells have a tear-drop shape comprising a circular portion cross section 14 and a triangular section 16 formed from the two converging legs 18 and 20. Col. 2, lines 66-68 and Col. 3, lines 1-3.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the wells of the device of Kvam, to be a V-shaped cross section when viewed from the top, as taught by Clark, to allow liquid to stagnate in some areas and not other areas of the well, as taught by Clark in Col. 3, lines 4 and 5.	

Regarding Claim 3, Kensy teaches the multiwell culture plate of claim 1.
Kensy is silent to wherein the non-circular cross section is a triangular cross section when viewed from a top view.
Clark teaches Referring to FIG. 1 plate 10 is shown for illustration purposes which include a plurality of wells 12. The wells have a tear-drop shape comprising a circular portion cross section 14 and a triangular section 16 formed from the two converging legs 18 and 20. Col. 2, lines 66-68 and Col. 3, lines 1-3. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the wells of the device of Kvam, to be a triangular section when viewed from the top, as taught by Clark, to allow liquid to stagnate in some areas and not other areas of the well, as taught by Clark in Col. 3, lines 4 and 5.

Regarding Claim 4, Kensy teaches the multiwell culture plate of claim 1.
Kensy is silent to said vertex oriented to said first long side or said first short side.
Clark teaches Referring to FIG. 1 plate 10 is shown for illustration purposes which include a plurality of wells 12. The wells have a tear-drop shape comprising a circular portion cross section 14 and a triangular section 16 formed from the two converging legs 18 and 20. Col. 2, lines 66-68 and Col. 3, lines 1-3.).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the wells of the device of Kvam, to be a triangular section or V-shape or tear drop shape, as taught by Clark, such that said vertex oriented to said first long side or said first short side and to allow liquid to stagnate in some areas and not other areas of the well, as taught by Clark in Col. 3, lines 4 and 5.

Regarding Claim 6, Kensy teaches the multiwell culture plate of claim 1.
Kensy is silent to said vertex having a rounded corner.
Clark teaches Referring to FIG. 1 plate 10 is shown for illustration purposes which include a plurality of wells 12. The wells have a tear-drop shape comprising a circular portion cross section 14 and a triangular section 16 formed from the two converging legs 18 and 20. The tear-drop shaped wells 12 comprise a preferred form of the wells of this invention since the well is free of sharp corners where liquid can stagnate. Col. 2, lines 66-68 and Col. 3, lines 1-5.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the wells of the device of Kvam, to be a tear drop shape, as taught by Clark, such that said vertex oriented to said first long side or said first short side and to allow liquid to stagnate in some areas and not other areas of the well, as taught by Clark in Col. 3, lines 4 and 5.

Claims 5, 13, 14, 15, 31, 33, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kensy (US Pub 2010/0248995), in view of Friedman (US Pub 2001/0030906).

Regarding Claim 5, Kensy teaches the multiwell culture plate of claim 1.
Kensy is silent to a rectangular wedge that fits under said rectangular cell culture vessel thus lifting said second long side or said second short side by 15-45°.  
Friedman teaches in the related art of microplate. [0028] As shown in the side view of FIG. 2, the instant invention comprises a base unit (shown generally at 10), a mounting bracket 20, and a microplate support tray 30. An electromagnetic drive mechanism 11 is mounted within base unit 10 and is operatively connected to mounting bracket 20 to impart vibratory motion to mounting bracket 20. Mounting bracket 20 is likewise positioned above and operatively engages a plurality of leaf springs 12, leaf springs 12 serving to bias mounting bracket 20 to an at-rest position. As will be described in greater detail below, electromagnetic drive mechanism 11 and leaf springs 12 work in combination to impart a cyclical vibration to microplate support tray 30. The examiner notes the limitation beginning with “optionally” means that the structure or function following that term is not required as part of the device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kensy by adding a plate which is imparted a cyclical vibration and would lift the plate such that it is angled, as taught by Friedman, to allow for eddy currents to be created within the individual microplate wells which have both horizontal and vertical components, thus ensuring thorough mixing of the contents of each microplate well irrespective of the diameter of the well, while keeping suspended solids truly suspended during the mixing cycle, as taught by Friedman, in the Abstract. 

Regarding Claim 13, Kensy teaches a method of imaging a cell culture, comprising: a) incubating one or more cell types in a medium in one or more wells of the multiwell culture plate of claim 1 (see teachings of claim 1, ([0137] The simultaneous consideration of the three described test series (oxygen input, maximum filling volume, bottom running dry) reveals that the invention fundamentally improves the concept of the microtitre plate compared to the prior art, especially for its application as a cell cultivation system. [0138] The novel design of the cover of the microtitre plate overcomes a serious drawback which normally arises with cultivation in microtitre plates. The loss of liquid from the cavity arising in particular at higher cultivation temperatures is markedly reduced.) 
Although Kensy teaches shaking such as in [0108] This construction prescribes a direction of rotation for shaking for the cavities due to the lack of symmetry. (See claims 39 and 40), Kensy is silent to b) tilting said multiwell culture plate so that cells collect at said vertex; c) optionally vibrating said plate; d) removing said tilt when all cells have collected at said vertex; and e) imaging said cells through said flat transparent base.
Friedman teaches in the related art of microplate. [0028] As shown in the side view of FIG. 2, the instant invention comprises a base unit (shown generally at 10), a mounting bracket 20, and a microplate support tray 30. An electromagnetic drive mechanism 11 is mounted within base unit 10 and is operatively connected to mounting bracket 20 to impart vibratory motion to mounting bracket 20. Mounting bracket 20 is likewise positioned above and operatively engages a plurality of leaf springs 12, leaf springs 12 serving to bias mounting bracket 20 to an at-rest position. As will be described in greater detail below, electromagnetic drive mechanism 11 and leaf springs 12 work in combination to impart a cyclical vibration to microplate support tray 30. The examiner notes the limitation beginning with “optionally” means that the structure or function following that term is not required as part of the device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kensy by adding a plate which is imparted a cyclical vibration, as taught by Friedman, to allow for eddy currents to be created within the individual microplate wells which have both horizontal and vertical components, thus ensuring thorough mixing of the contents of each microplate well irrespective of the diameter of the well, while keeping suspended solids truly suspended during the mixing cycle, as taught by Friedman, in the Abstract. 

Regarding Claim 14, Kensy teaches one or more wells of the multiwell culture plate of claim 1 (see teachings of claim 1) and (a) incubating one or more cell types in a medium ([0137] The simultaneous consideration of the three described test series (oxygen input, maximum filling volume, bottom running dry) reveals that the invention fundamentally improves the concept of the microtitre plate compared to the prior art, especially for its application as a cell cultivation system. [0138] The novel design of the cover of the microtitre plate overcomes a serious drawback which normally arises with cultivation in microtitre plates. The loss of liquid from the cavity arising in particular at higher cultivation temperatures is markedly reduced.) 
Kensy is silent to a method of imaging a cell culture, comprising: 4b) fitting a wedge under said multiwell culture plate, c) optionally vibrating said plate; d) removing said wedge when all cells have collected at said vertex; and e) imaging said cells through said flat transparent base.  
Friedman teaches in the related art of microplate. [0028] As shown in the side view of FIG. 2, the instant invention comprises a base unit (shown generally at 10), a mounting bracket 20, and a microplate support tray 30. An electromagnetic drive mechanism 11 is mounted within base unit 10 and is operatively connected to mounting bracket 20 to impart vibratory motion to mounting bracket 20. Mounting bracket 20 is likewise positioned above and operatively engages a plurality of leaf springs 12, leaf springs 12 serving to bias mounting bracket 20 to an at-rest position. As will be described in greater detail below, electromagnetic drive mechanism 11 and leaf springs 12 work in combination to impart a cyclical vibration to microplate support tray 30. The examiner notes the limitation beginning with “optionally” means that the structure or function following that term is not required as part of the device. 
Microplates and reaction chambers used for cultivation are commonly imaged under a microscope to observe the growth of cells or changes to the cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kensy by adding the step of imaging to allow for observation of the sample in the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kensy by adding a plate which is imparted a cyclical vibration, as taught by Friedman, to allow for eddy currents to be created within the individual microplate wells which have both horizontal and vertical components, thus ensuring thorough mixing of the contents of each microplate well irrespective of the diameter of the well, while keeping suspended solids truly suspended during the mixing cycle, as taught by Friedman, in the Abstract. 

Regarding Claim 15, Kensy teaches comprising: a) incubating one or more cell types in a medium in one or more wells of a culture plate wherein each well has a transparent flat base (see teachings of Kensy above in claim 1. See claim 19 of Kensywherein the bottom is made from an optically transparent material which enables measurements through the bottom. ([0137] The simultaneous consideration of the three described test series (oxygen input, maximum filling volume, bottom running dry) reveals that the invention fundamentally improves the concept of the microtitre plate compared to the prior art, especially for its application as a cell cultivation system. [0138] The novel design of the cover of the microtitre plate overcomes a serious drawback which normally arises with cultivation in microtitre plates. The loss of liquid from the cavity arising in particular at higher cultivation temperatures is markedly reduced.). 
Kensy is silent to a method of imaging a cell culture, b) tilting said culture plate; c) vibrating said culture plate; d) collecting all cells at a lowest location of said one or more wells of said tilted culture plate; e) ceasing said tilting and said vibrating; and, f) imaging said cells through said transparent flat base. 
Friedman teaches in the related art of microplate. [0021] The support platform is in turn supported by a plurality of leaf springs which are tilted approximately 20.degree.  [0028] As shown in the side view of FIG. 2, the instant invention comprises a base unit (shown generally at 10), a mounting bracket 20, and a microplate support tray 30. An electromagnetic drive mechanism 11 is mounted within base unit 10 and is operatively connected to mounting bracket 20 to impart vibratory motion to mounting bracket 20. Mounting bracket 20 is likewise positioned above and operatively engages a plurality of leaf springs 12, leaf springs 12 serving to bias mounting bracket 20 to an at-rest position. As will be described in greater detail below, electromagnetic drive mechanism 11 and leaf springs 12 work in combination to impart a cyclical vibration to microplate support tray 30. The examiner notes the limitation beginning with “optionally” means that the structure or function following that term is not required as part of the device. 
Microplates and reaction chambers used for cultivation are commonly imaged under a microscope to observe the growth of cells or changes to the cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kensy by adding the step of imaging to allow for observation of the sample in the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kensy by adding a plate which is imparted a cyclical vibration, as taught by Friedman, to allow for eddy currents to be created within the individual microplate wells which have both horizontal and vertical components, thus ensuring thorough mixing of the contents of each microplate well irrespective of the diameter of the well, while keeping suspended solids truly suspended during the mixing cycle, as taught by Friedman, in the Abstract. 
 
Regarding Claim 31, Kensy teaches a multiwell culture plate system, comprising: a) a multiwell culture plate according to claim 1 (see teachings of Kensy above in claim 1), b) a rectangular cap having a lip around an outer circumference thereof and being shaped to fit over or under said plate ([0113] cavity 1 is closed with a cover 2 which serves as a covering. Cover 2 has conical locating elements 3 which lie adjacent to the cavity wall and seal cover 2 to cavity 1. At its upper side, cover 2 has a gas-permeable film 4, which is glued onto the cover or is welded thereto.  [0114] A further embodiment is shown in FIG. 10B. A flexible sealing layer 7, on which a gas-permeable film 8 lies, is provided here on cavities 5, 6. [0115] The microreactor array has a conical cavity in the body, which serves as a female Luer sleeve 9.).
Kensy is silent to c) a means for tilting said plate.
Friedman teaches in the related art of microplate. [0021] The support platform is in turn supported by a plurality of leaf springs which are tilted approximately 20.degree.  [0028] As shown in the side view of FIG. 2, the instant invention comprises a base unit (shown generally at 10), a mounting bracket 20, and a microplate support tray 30. An electromagnetic drive mechanism 11 is mounted within base unit 10 and is operatively connected to mounting bracket 20 to impart vibratory motion to mounting bracket 20. Mounting bracket 20 is likewise positioned above and operatively engages a plurality of leaf springs 12, leaf springs 12 serving to bias mounting bracket 20 to an at-rest position. As will be described in greater detail below, electromagnetic drive mechanism 11 and leaf springs 12 work in combination to impart a cyclical vibration to microplate support tray 30. The examiner notes the limitation beginning with “optionally” means that the structure or function following that term is not required as part of the device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kensy by adding a plate which is imparted a cyclical vibration, as taught by Friedman, to allow for eddy currents to be created within the individual microplate wells which have both horizontal and vertical components, thus ensuring thorough mixing of the contents of each microplate well irrespective of the diameter of the well, while keeping suspended solids truly suspended during the mixing cycle, as taught by Friedman, in the Abstract. 
  
Regarding Claim 33, modified Kensy teaches the method according to claim 13 (see teachings above for modified Kensy in claim 13), wherein the multiwell culture plate is the multiwell culture plate of a multiwell culture plate system, wherein said multiwell culture plate system comprises a) said multiwell culture plate (see teachings of Kensy in claim 1), b) a rectangular cap having a lip around an outer circumference thereof and being shaped to fit over or under said plate ([0113] cavity 1 is closed with a cover 2 which serves as a covering. Cover 2 has conical locating elements 3 which lie adjacent to the cavity wall and seal cover 2 to cavity 1. At its upper side, cover 2 has a gas-permeable film 4, which is glued onto the cover or is welded thereto.  [0114] A further embodiment is shown in FIG. 10B. A flexible sealing layer 7, on which a gas-permeable film 8 lies, is provided here on cavities 5, 6. [0115] The microreactor array has a conical cavity in the body, which serves as a female Luer sleeve 9.); and c) a means for tilting said plate  (see teachings (See teachings of Friedman for tilting plate in claim 13).

Regarding Claim 35, modified Kensy teaches the method according to claim 15 (see teachings of claim 15 above), wherein the multiwell culture plate is the multiwell culture plate of a multiwell culture plate system (see teachings of Kensy in claim 1), wherein said multiwell culture plate system comprises a) said multiwell culture plate (see teachings of Kensy in claim 1), b) a rectangular cap having a lip around an outer circumference thereof and being shaped to fit over or under said plate ([0113] cavity 1 is closed with a cover 2 which serves as a covering. Cover 2 has conical locating elements 3 which lie adjacent to the cavity wall and seal cover 2 to cavity 1. At its upper side, cover 2 has a gas-permeable film 4, which is glued onto the cover or is welded thereto.  [0114] A further embodiment is shown in FIG. 10B. A flexible sealing layer 7, on which a gas-permeable film 8 lies, is provided here on cavities 5, 6. [0115] The microreactor array has a conical cavity in the body, which serves as a female Luer sleeve 9.); and c) a means for tilting said plate (See teachings of Friedman for tilting plate in claim 15).

Regarding Claim 36, Kensy teaches a culture plate system, comprising: a) a culture plate according to claim 24 (see teachings of Kensy in claim 24); b) a cap having a lip around an outer circumference thereof and being shaped to fit over or under said culture plate ([0113] cavity 1 is closed with a cover 2 which serves as a covering. Cover 2 has conical locating elements 3 which lie adjacent to the cavity wall and seal cover 2 to cavity 1. At its upper side, cover 2 has a gas-permeable film 4, which is glued onto the cover or is welded thereto.  [0114] A further embodiment is shown in FIG. 10B. A flexible sealing layer 7, on which a gas-permeable film 8 lies, is provided here on cavities 5, 6. [0115] The microreactor array has a conical cavity in the body, which serves as a female Luer sleeve 9.); 
Kensy is silent to c) a means for tilting said plate or a means for rotating said plate.
Friedman teaches in the related art of microplate. [0021] The support platform is in turn supported by a plurality of leaf springs which are tilted approximately 20.degree.  [0028] As shown in the side view of FIG. 2, the instant invention comprises a base unit (shown generally at 10), a mounting bracket 20, and a microplate support tray 30. An electromagnetic drive mechanism 11 is mounted within base unit 10 and is operatively connected to mounting bracket 20 to impart vibratory motion to mounting bracket 20. Mounting bracket 20 is likewise positioned above and operatively engages a plurality of leaf springs 12, leaf springs 12 serving to bias mounting bracket 20 to an at-rest position. As will be described in greater detail below, electromagnetic drive mechanism 11 and leaf springs 12 work in combination to impart a cyclical vibration to microplate support tray 30. The examiner notes the limitation beginning with “optionally” means that the structure or function following that term is not required as part of the device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Kensy by adding a plate which is imparted a cyclical vibration, as taught by Friedman, to allow for eddy currents to be created within the individual microplate wells which have both horizontal and vertical components, thus ensuring thorough mixing of the contents of each microplate well irrespective of the diameter of the well, while keeping suspended solids truly suspended during the mixing cycle, as taught by Friedman, in the Abstract. 

Claims 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kensy (US Pub 2010/0248995), in view of Clark (US Patent 5,141,718), and further in view of Quantfoil Instr (DE 20 2004 009793).

Regarding Claims 8, 9, 10, and 11, Kensy teaches the multiwell culture plate of claim 1.
Kensy is silent to comprising a rectangular cap having a lip around an outer circumference thereof and being shaped to fit over or under said multiwell culture plate, said cap having a plurality of magnets affixed thereto, thus holding said magnet over each said well when said cap is in place over or under said multiwell culture plate, comprising a rectangular cap having a lip around an outer circumference thereof and being shaped to fit over or under said multiwell culture plate, said cap having a plurality of magnets affixed thereto, thus holding said magnet over each said well when said cap is in place over or under said multiwell culture plate, each adjacent magnet being in an opposite polarity, each said magnet sits over each said vertex, and each said magnet sits over a center of each well.  
Quantfoil Instru teaches in the related art of reaction chambers. [0020] 
Show AlternativeClose
In the example, two magnetized elements 811, for example permanent magnets, are introduced on each of the two transverse sides of the cover 8 , as indicated in FIG. 3 . 
Im Beispiel sind auf den beiden Querseiten des Deckels 8 jeweils zwei magnetisierte Elemente 811 beispielsweise Dauermagnete eingebracht wie in Fig. 3 angedeutet. 
Click on a word or select text for partial translations.
......
Show AlternativeClose
These magnets 811 correspond in their position to the magnets 11 introduced into the walls of the reaction container 1, but have an opposite polarization to these. [0021] The arrangement of feet 12 on the bottom side 13 of the reaction vessel 1 (cf. 
Im Rahmen der Erfindung ist weiterhin die Anordnung von Füßen 12 an der Bodenunterseite 13 des Reaktionsbehälters 1 (vgl. 
Click on a word or select text for partial translations.
......
Show AlternativeClose
4) provided. For example, suitable permanent magnets can be used as feet 12 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a plurality of magnets in the top and under, as taught by Quantfoil Instru, in the microplate of modified Kensy, to allow for processing such as mixing, biological samples in reaction chambers, as taught by Quantfoil Instru in [0001].

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kensy (US Pub 2010/0248995), in view of Friedman (US Pub 2001/0030906), and further in view of Clark (US Patent 5,141,718).
Regarding Claims 16, 17, 18, and 19, modified Kensy teaches the method of claim 15, where said one or more wells have a triangular or a square or a V-shaped cross section having at least one vertex, and wherein said tilting allows cells to collect at said vertex, said vertex has a rounded corner, said culture plate has one or more wells, each well having one or more zigzag cell sorting walls that are shorter than a wall of said well, each zigzag cell sorting wall having a plurality of vertices, and wherein said tilting allows cells to collect at said plurality of vertices, wherein said plurality of vertices have rounded corners (see teachings above of Kensy, Friedman and Clark. Zigzag sorting walls would occur during shaking on the tilting plate or shaker as taught by Friedman).  

Claims 20, 21, 22, 23, 25, 26, 27, 28, 29, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kensy (US Pub 2010/0248995), in view of Halamish (US Pub 2011/0117634).

Regarding Claim 20, Kensy teaches a multiwell culture plate, comprising: i) a rectangular plate having a long side and a short side; ii) said plate having a plurality of wells ([0107] FIGS. 5 to 7 show base area geometries which have emerged in the most diverse geometrical shapes from theoretical considerations of suitable transformations. In the case of all these basic shapes, circles of defined magnitude were introduced, the radius whereof was changed in 1 mm steps. The selection of the geometries resulting therefrom was made on the basis of a purely theoretical assessment of their influence on the flow in the cavity. Shapes with extremely strongly pronounced or very weakly pronounced flow disrupters are thus excluded from the consideration.; and iii) each of said plurality of wells having a V-shaped cross section at a base of said wells, said V-shaped cross section having a vertex and a first leg and a second leg; v) each base being a flat transparent base ([0070] In order to enable measurements through the bottom, it is proposed that the bottom be constituted by an optically transparent material.)
Kensy is silent to iv) wherein said first legs of each well in a single row are connected near a top surface of said plate, thus forming a channel connecting all wells in said row.
Halamish teaches in the related art of cell carrier structures (i.e. microplate). [0100] As previously mentioned, the closed trap described in the examples of FIGS. 12 to 14 above may not enable cells to enter the trap freely. Reference is now made to FIG. 15, which illustrates schematically a plan view of an alternative structure 150 for the fishbone trap of FIGS. 12 to 14, in which the traps 151 are provided with outflow openings 152 at their downstream ends in order to enable a free flow of fluid through the trap. Thus, the main flow of fluid 154 enters the structure and passes down the center of the channels, as in the previously described example. Besides the main stream 154 passing down the center of the channel, part of the flow 155 passes into the traps and out of the outflow openings at their downstream ends. The flow through the traps enables cells to enter the traps freely, and the traps fill up gradually with trapped cells 156, as previously described. Additionally, the cells are even directed to enter the traps because of the zig-zag nature of the main flow of fluid, as illustrated in the right hand channel of FIG. 15. The flow in the different channels of the example of FIG. 15 is illustrated in a different manner only in order to demonstrate different advantages of the various aspects of the present invention, but the flow should in fact be the same in all of the channels. Since the cells have a higher density than the fluid, they are less readily able to negotiate the zig-zag path of the main stream, and thus at every change of course, they have more of a tendency to continue along their motion path, to be thrown out of the main stream, and thus to enter the traps, as shown by the dotted arrows 157 in the right hand channel of FIG. 15. This meandering flow effect can be achieved simply by arranging the trap entrances to be positioned opposite trap walls on the opposite side of the channel. It is to be emphasized that this structure is described and claimed in this application to be operable, independently of the actual fluid mechanism by which the cells are encouraged to enter and be trapped by the traps.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kensy by connecting the wells, as taught by Halamish, to allow for disposition of the wells or traps as appendages to the fluid flow channels thus facilitating the washing or nourishing of the cells while their proliferation or development is being observed, as taught by Halamish in the Abstract.5

Claims 21, 22, 23, 25, 26, 27, 28, 29, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kensy (US Pub 2010/0248995), in view of Halamish (US Pub 2011/0117634), and further in view of Friedman (US Pub 2001/0030906).

Regarding Claims 21, 23, 25, 26, 27, 28, and 29, modified Kensy teaches the multiwell culture plate of claim 20. Modified Kensy (Halamish) teaches each said channel connects to a same end channel allowing collection of all cells in all rows of said multiwell culture plate,  said sorting walls are zigzag sorting walls, said culture plate has a single rectangular well, and said plurality of zigzag sorting walls are arranged in parallel to each other and traverse from one side of said rectangular well to another side of said rectangular well, said culture plate has a single circular well, and said plurality of zigzag sorting walls are arranged in parallel to each other and traverse from one side of said circular well to another side of said rectangular well, said culture plate has a single circular well, and said plurality of zigzag sorting walls are arranged in concentric circles to each other centered on a center of said circular well, said culture plate has a single circular well, and said plurality of zigzag sorting walls are arranged radially from a center of said circular well (Halamish [0100] As previously mentioned, the closed trap described in the examples of FIGS. 12 to 14 above may not enable cells to enter the trap freely. Reference is now made to FIG. 15, which illustrates schematically a plan view of an alternative structure 150 for the fishbone trap of FIGS. 12 to 14, in which the traps 151 are provided with outflow openings 152 at their downstream ends in order to enable a free flow of fluid through the trap. Thus, the main flow of fluid 154 enters the structure and passes down the center of the channels, as in the previously described example. Besides the main stream 154 passing down the center of the channel, part of the flow 155 passes into the traps and out of the outflow openings at their downstream ends. The flow through the traps enables cells to enter the traps freely, and the traps fill up gradually with trapped cells 156, as previously described. Additionally, the cells are even directed to enter the traps because of the zig-zag nature of the main flow of fluid, as illustrated in the right hand channel of FIG. 15. The flow in the different channels of the example of FIG. 15 is illustrated in a different manner only in order to demonstrate different advantages of the various aspects of the present invention, but the flow should in fact be the same in all of the channels. Since the cells have a higher density than the fluid, they are less readily able to negotiate the zig-zag path of the main stream, and thus at every change of course, they have more of a tendency to continue along their motion path, to be thrown out of the main stream, and thus to enter the traps, as shown by the dotted arrows 157 in the right hand channel of FIG. 15. This meandering flow effect can be achieved simply by arranging the trap entrances to be positioned opposite trap walls on the opposite side of the channel. It is to be emphasized that this structure is described and claimed in this application to be operable, independently of the actual fluid mechanism by which the cells are encouraged to enter and be trapped by the traps.)
Modified Kensy is silent to said tilting to an opposite end of the said vertex, allows cells from a row of wells to be collect together.
Friedman teaches in the related art of microplate. [0021] The support platform is in turn supported by a plurality of leaf springs which are tilted approximately 20.degree.  [0028] As shown in the side view of FIG. 2, the instant invention comprises a base unit (shown generally at 10), a mounting bracket 20, and a microplate support tray 30. An electromagnetic drive mechanism 11 is mounted within base unit 10 and is operatively connected to mounting bracket 20 to impart vibratory motion to mounting bracket 20. Mounting bracket 20 is likewise positioned above and operatively engages a plurality of leaf springs 12, leaf springs 12 serving to bias mounting bracket 20 to an at-rest position. As will be described in greater detail below, electromagnetic drive mechanism 11 and leaf springs 12 work in combination to impart a cyclical vibration to microplate support tray 30. The examiner notes the limitation beginning with “optionally” means that the structure or function following that term is not required as part of the device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Kensy by adding a plate which is imparted a cyclical vibration, as taught by Friedman, to allow for eddy currents to be created within the individual microplate wells which have both horizontal and vertical components, thus ensuring thorough mixing of the contents of each microplate well irrespective of the diameter of the well, while keeping suspended solids truly suspended during the mixing cycle, as taught by Friedman, in the Abstract. 

Regarding Claim 22, modified Kensy teaches comprising: a) incubating one or more cell types in a medium in one or more wells of the multiwell culture plate of claim 20 (see teachings of Kensy above in claims 1 and 20 on which this claim 22 is dependent on. See claim 19 in the prior art of Kensy wherein the bottom is made from an optically transparent material which enables measurements through the bottom. ([0137] The simultaneous consideration of the three described test series (oxygen input, maximum filling volume, bottom running dry) reveals that the invention fundamentally improves the concept of the microtitre plate compared to the prior art, especially for its application as a cell cultivation system. [0138] The novel design of the cover of the microtitre plate overcomes a serious drawback which normally arises with cultivation in microtitre plates. The loss of liquid from the cavity arising in particular at higher cultivation temperatures is markedly reduced.). 
Modified Kensy is silent to a method of imaging a cell culture, b) tilting said multiwell culture plate; c) vibrating said multiwell culture plate; d) collecting all cells said vertex of each well in said tilted multiwell culture plate; e) ceasing said tilting and said vibrating; and, f) imaging said cells through said transparent flat base.
Friedman teaches in the related art of microplate. [0021] The support platform is in turn supported by a plurality of leaf springs which are tilted approximately 20.degree.  [0028] As shown in the side view of FIG. 2, the instant invention comprises a base unit (shown generally at 10), a mounting bracket 20, and a microplate support tray 30. An electromagnetic drive mechanism 11 is mounted within base unit 10 and is operatively connected to mounting bracket 20 to impart vibratory motion to mounting bracket 20. Mounting bracket 20 is likewise positioned above and operatively engages a plurality of leaf springs 12, leaf springs 12 serving to bias mounting bracket 20 to an at-rest position. As will be described in greater detail below, electromagnetic drive mechanism 11 and leaf springs 12 work in combination to impart a cyclical vibration to microplate support tray 30. The examiner notes the limitation beginning with “optionally” means that the structure or function following that term is not required as part of the device. 
Microplates and reaction chambers used for cultivation are commonly imaged under a microscope to observe the growth of cells or changes to the cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Kensy by adding the step of imaging to allow for observation of the sample in the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Kensy by adding a plate which is imparted a cyclical vibration, as taught by Friedman, to allow for eddy currents to be created within the individual microplate wells which have both horizontal and vertical components, thus ensuring thorough mixing of the contents of each microplate well irrespective of the diameter of the well, while keeping suspended solids truly suspended during the mixing cycle, as taught by Friedman, in the Abstract. 

Regarding Claim 30, modified Kensy teaches a method of imaging a cell culture, comprising: a) incubating one or more cell types in a medium in the culture plate of claim 25 (see teachings above regarding claim 25); b) tilting or rotating said culture plate; c) vibrating said culture plate; d) collecting cells at said plurality of vertices; e) ceasing said tilting or rotating and said vibrating for a period of time; and, f) imaging said cells through said transparent flat base  (see teachings in claim above of modified Kensy and Friedman).  

Regarding Claim 32, modified Kensy teaches a multiwell culture plate system, comprising: a) a multiwell culture plate according to claim 20 (see teachings of Kensy above in claims 1 and 20); b) a rectangular cap having a lip around an outer circumference thereof and being shaped to fit over or under said plate ([0113] cavity 1 is closed with a cover 2 which serves as a covering. Cover 2 has conical locating elements 3 which lie adjacent to the cavity wall and seal cover 2 to cavity 1. At its upper side, cover 2 has a gas-permeable film 4, which is glued onto the cover or is welded thereto.  [0114] A further embodiment is shown in FIG. 10B. A flexible sealing layer 7, on which a gas-permeable film 8 lies, is provided here on cavities 5, 6. [0115] The microreactor array has a conical cavity in the body, which serves as a female Luer sleeve 9.).
Modified Kensy is silent to c) means for tilting said plate.
Friedman teaches in the related art of microplate. [0021] The support platform is in turn supported by a plurality of leaf springs which are tilted approximately 20.degree.  [0028] As shown in the side view of FIG. 2, the instant invention comprises a base unit (shown generally at 10), a mounting bracket 20, and a microplate support tray 30. An electromagnetic drive mechanism 11 is mounted within base unit 10 and is operatively connected to mounting bracket 20 to impart vibratory motion to mounting bracket 20. Mounting bracket 20 is likewise positioned above and operatively engages a plurality of leaf springs 12, leaf springs 12 serving to bias mounting bracket 20 to an at-rest position. As will be described in greater detail below, electromagnetic drive mechanism 11 and leaf springs 12 work in combination to impart a cyclical vibration to microplate support tray 30. The examiner notes the limitation beginning with “optionally” means that the structure or function following that term is not required as part of the device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Kensy by adding a plate which is imparted a cyclical vibration, as taught by Friedman, to allow for eddy currents to be created within the individual microplate wells which have both horizontal and vertical components, thus ensuring thorough mixing of the contents of each microplate well irrespective of the diameter of the well, while keeping suspended solids truly suspended during the mixing cycle, as taught by Friedman, in the Abstract. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kensy (US Pub 2010/0248995), in view of Friedman (US Pub 2001/0030906), and further in view of Winkleman (US Pub 2009/0269799).
Regarding Claim 34, modified Kensy teaches the method according to claim 14 (see teachings of Kensy in claims 1 and 14 above), wherein the multiwell culture plate is the multiwell culture plate of a multiwell culture plate system (see teachings of Kensy in claim 1), wherein said multiwell culture plate system comprises a) said multiwell culture plate (see teachings of Kensy in claim 1), b) a rectangular cap having a lip around an outer circumference thereof and being shaped to fit over or 7under said plate([0113] cavity 1 is closed with a cover 2 which serves as a covering. Cover 2 has conical locating elements 3 which lie adjacent to the cavity wall and seal cover 2 to cavity 1. At its upper side, cover 2 has a gas-permeable film 4, which is glued onto the cover or is welded thereto.  [0114] A further embodiment is shown in FIG. 10B. A flexible sealing layer 7, on which a gas-permeable film 8 lies, is provided here on cavities 5, 6. [0115] The microreactor array has a conical cavity in the body, which serves as a female Luer sleeve 9.); and c) a means for tilting said plate (See teachings of Friedman for tilting plate in claim 14).
Modified Kensy is silent to wherein the wedge is the means for tilting the multiwell culture plate.
Winkleman teaches in the related art of tilting plates and holders. [0010] in Fig. 1B, by tilting the slide apparatus so that it is orthogonal (or angled) to the platform surface 101. A slide tilter 801 may be used for this purpose. Slide tilter may comprise a simple wedge as shown, or may comprise a mechanical arm to tilt the slide.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaker, as taught by modified Kensy (Friedman), to be a wedge, as taught by Winkleman, to allow for moving fluid from one place to another, as taught by Winkleman in [0029].
	
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798